In Mandamus and Prohibition. On motion to dismiss of Children’s Hospital Medical Center, motion to dismiss of Mary Ann Dix and Marcia J. Mengel, motion to dismiss of Richard A. Niehaus and Ralph Winkler, and motion for hearing and sanctions pursuant to R.C. 2323.51. Motions to dismiss *1445sustained and cause dismissed; motion for hearing and sanctions denied.
Moyer, C.J., Douglas, F.E. Sweeney and Cook, JJ., concur.
Resnick and Pfeifer, JJ., dissent in part and would grant an alternative writ as to Mary Ann Dix, Chief Deputy Clerk.
Lundberg Stratton, J., dissents in part and would grant an alternative writ as to Marcia J, Mengel, Clerk, and Mary Ann Dix, Chief Deputy Clerk.